Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The comments concerning rejoinder are noted. Ideally, claims 17 and 23 should explicitly be tied to claim 1.

Claims 1-12, 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 1, ‘interesting’ is subjective and should be ‘intersecting’.

Claims 1-8, 10-16, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over 20100212495.
Gadkaree teaches, especially on pg. 2-3, a monolith body of active carbon and other sorbents for CO2 sorption, connected to an electrical heater. This differs in the carbon content, however the claimed ratio is obvious to provide the desired pore character and surface area.

Claims 1-16, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over ‘495 taken with WO 2009/061533.
Gadkaree does not teach carbon black, however ‘533 does as an additive. Using it in the sorbent of Gadkaree is obvious to improve the conductivity of the monolith for better heat distribution.
 
Claims 1-16, 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 16-23 of Application No. 12/393239 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.

Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive.
Since Gadkaree is an applicant, they can provide verification that the material of ‘495 does not possess the structure claimed; the reference depicts a continuous body with intersecting walls forming channels from one end to the other. Paragraph 25 indicates that a sorbent may be present in the claimed manner. The other application is now patent 8496734.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736